department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x program name y company z company m dollar amount n dollar amount dear you asked for advance approval of your employer-related scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request the purpose of x is to recognize and encourage academic achievement for worthy students seeking post-secondary education at an accredited four-year two-year vocational or technical school scholarships distributed under x will be made on a charitable basis and further your purposes all awards will be in accordance with and subject_to the provisions of sec_117 of the internal_revenue_code letter catalog number 58264e the course of study is not limited the recipient will be free to choose the course of study change their course of study and otherwise have a free choice as to which classes and courses they will take for purposes of publicizing the scholarship program to employees of subsidiaries of y you intend to utilize the company's internal communications vehicles including y will send e-mails to employees who have an email address on file informing them of the application period and providing them with information about accessing the application y managers and hr personnel at depots and manufacturing facilities will be asked to post flyers at their locations mid-december through the application period these flyers will facilitate communication to employees who do not have work e mail addresses you will mail a postcard to employees using addresses provided by employees letting them know about the scholarship opportunity y's intranet site will be used to share articles about the scholarship opportunities y human resource managers and generalists at various locations will use additional means of sharing such as community bulletin boards closed-circuit television etc to share information about your scholarship program in creating any announcements or solicitation materials you will rely in part on the support and services of z z specializes in the administration of scholarship programs and selection of recipients you are contracting with z for the administration of your scholarship program you and z will work together to develop the scholarship application to be used for your program the procedures under which z will be administered will include receipt of the appropriate information and documentation to ensure appropriate records are maintained in compliance with the internal_revenue_code you will maintain all records relating to individual grants including i names addresses and amounts awarded to recipients ii information obtained to evaluate grantees iii the amount and purpose of each grant and iv information related to the supervision and investigation of grants to ensure compliance with the internal_revenue_code in addition z will gather and track the necessary information and submit annual reports to you to include a updates on the number of applications received during the application period b verification reports to ensure recipients used the awards for educational_purposes c renewal reports letter catalog number 58264e d applicant recipient location summary e applicant recipient statistical summary f program history g program summary and h credit reports of awards not used you will provide z with eligibility guidelines to be eligible for a scholarship applicants must be the son or daughter of a current full-time_employee of a subsidiary of y son and daughter will be defined to include natural children adopted children and stepchildren who are legal dependents of an employee a child for whom an employee of a subsidiary of y is a legal guardian will also be considered a son or daughter the following categories of employee family members will not be eligible for scholarships a the children of officers of y and its subsidiaries b the children of officers and directors of your organization c the children of subsidiary employees who hold the title of vice president and above d employees of subsidiaries of y e spouses of employees of subsidiaries of y and f employees or children spouses of employees of your organization in addition the applicant's parent or legal guardian must have been an employee for at least six months at the end of the application deadline eligibility will not be related to any other employment-related factor such as the employee's position services or duties relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for awards made under your program you will utilize the standard selection procedures set by z and will be based on uniform objective and nondiscriminatory standards such criteria will include consideration of a past academic performance b participation in school and community activities c work experience d career and educational aspirations and goals e unusual or family circumstances f an outside appraisal from a teacher counselor work supervisor or other professional familiar with the applicant and g financial need in no case will more than twenty-five percent of eligible applicants receive scholarship awards you will not use the ten percent test noted in irs revproc_76_47 notwithstanding the percentage_test no more than new scholarships will be awarded in any year the number of eligible applicants will be determined by reviewing the number of children of employees who letter catalog number 58264e a were eligible b were applicants for the grant and c were considered by the selection committee at scholarship management services applicants who meet all eligibility requirements and selection criteria will be eligible for a m dollars scholarship assuming students satisfy renewal criteria scholarships in the amount of m dollars will be renewable for up to three additional years or the completion of an undergraduate degree whichever comes first in no case will scholarships be available for post-graduate education applicants who meet all the eligibility and selection criteria - except financial need - will be eligible for a one-time honorarium of n dollars this award is not renewable the renewal of the grant will be based solely on academic criteria defined by zincluding full-time status and gpa at an accredited school you will do the following to ensure the proper use of grants awarded a receive and review grantee reports annually b investigate diversion of funds from their intended purpose when notified by z that such a diversion may have occurred c take all reasonable and appropriate steps to recover the diverted funds and ensure other grant funds held by a grantee are used for the intended purpose d withhold further payments to grantees until the you obtain the grantee's assurance that future diversions will not occur and that grantee will take extraordinary precautions to prevent future diversion from occurring you are contracting with z to administer the program including the selection of recipients of the awards other than the contract you have no connection to this administrator z will be solely responsible for the selection of recipients of the awards the selection committee will be separate from you y and subsidiaries of y likewise no member of the selection committee will be a shareholder officer employee or employee dependent of you y or its subsidiaries beyond verifying eligibility of applicants no one associated with or employed by you y or its subsidiaries will have any role in selecting grant recipients basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 letter catalog number 58264e the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 g b provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 g b when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination_letter catalog number 58264e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
